                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA

William J. Garrett,                      )
                                         ) ORDER FOR STATUS
              Plaintiff,                 ) CONFERENCE
                                         )
       vs.                               )
                                         )
Garrison Property and Casualty Insurance )
Company,                                 )
                                         ) Case No. 1:19-cv-187
              Defendant.                 )
______________________________________________________________________________

       IT IS ORDERED:

       A status conference will be held before the magistrate judge on September 1, 2020, at 9:00

a.m. The conference will be conducted via telephone conference. To participate in the conference,

counsel shall call the following number and enter the following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

       Dated this 18th day of October, 2019.
                                                   /s/ Clare R. Hochhalter
                                                   Clare R. Hochhalter, Magistrate Judge
                                                   United States District Court
